Title: Thomas Jefferson to James Monroe, 5 May 1811
From: Jefferson, Thomas
To: Monroe, James


          
            Dear Sir
            Monticello May 5. 11.
          
           Your favor on your departure from Richmond came to hand in due time. altho’ I may not have been among the first, I am certainly with the sincerest who congratulate you on your reentrance into the public National councils. your value there has never been unduly estimated by those whom personal feelings did not misguide.the late misunderstandings at Washington have been a subject of real concern to me. I know that the dissolutions of private personal friendships are among the most painful occurrences in human life. I have sincere esteem for all who have been affected by them, having past with them 8. years of great harmony and affection.  these incidents are rendered more distressing in our country than elsewhere, because our printers raven on the agonies of their victims, as wolves do on the blood of the lamb. but the printers & the public are very different personages. the former may lead the latter a little out of their track, while the deviation is insensible: but the moment they usurp their direction & that of their government, they will be reduced to their true places. the two last Congresses have been the theme of the most licencious reprobation for printers thirsting after war, some against France, & some against England. but the people wish for peace with both. they feel no incumbency on them to become the reformers of the other hemisphere, and to inculcate, with fire & sword, a return to moral order. when indeed peace shall become more losing than war, they may owe to their interests, what these Quixots are clamouring for on false estimates of honor. the public are unmoved by these clamours, as the re-elections of their legislators shew, and they are firm to their Executive on the subject of the more recent clamours.
          We are suffering here, both in the gathered & the growing crop. the lowness of the river, & great quantity of produce brought to Milton this year, renders it all but impossible to get our crops to market.  this is the case of mine as well as yours: and the Hessian fly appears alarmingly in our growing crop. every thing is in distress for the want of rain.
          
            
		 Present me respectfully to mrs Monroe and accept yourself assurances of my constant & affectionate esteem.
            
 Th: Jefferson
          
         